JUDGE HAZELRIGG
delivered the opinion of the court:
The question involved here is the right of the city of Louisville and the State to impose a tax on the lands of the Southern Baptist Theological Seminary, an institution of learning, located at Louisville and owning lands and property not in actual use for teaching, and some of which is situated in a distant county. By its act of incorporation in 1876 the seminary was entitled to hold, its property, of whatever kind it might own, “exempt from any taxes or assessments of whatever kind, whether State, county, municipal or otherwise,” provided the amount should never exceed $2,000,000, and provided the income from rents, profits, dividends and other annual proceeds of the estate, funds and investments of the corporation, after payment of current expenses, should be expended for the annual *512support and maintenance of the institution. By an amendment to its charter it was provided that the seminary should -have an endowment fund, and by a subsequent amendment' (April 19,1884), it was provided that the exemptions contained in the original charter should “continue in force so long as said seminary shall not make any charge for tuition to-persons of any denomination of Christians studying or preparing for the ministry, and any law allowing: a repeal or limitation of such exemption is hereby repealed so far as said act is concerned.” (Acts 1888-4, volume 2, page 267.)
It appears from the petitions filed to enjoin the collection of the tax that the' object of the institution was. to furnish free of charge educational facilities to young men studying or preparing for the Christian ministry, refusing none from any denomination; and, as its entire property is devoted to the cause of charity and education, it is contended that the institution is exempt from taxation under section 170 of the Constitution and by its charter contract as well.
With respect to its first contention it is reasonably clear that the principles announced in the Kentucky Female Orphan School case just decided are conclusive, and need not be repeated here. The work of the institution is confessedly a pure charity, and we think it is no less a public one. It is free to all, and while under denominational control, so are nearly all successful seats of learning, and this fact has never been, held to affect the nature of the charity.
*513The peculiar tenets of this denomination are doubtless taught, but a belief of them is not required, and is not made the test of admission. The course of study is not set out in the pleadings, but a systematic course of religious instruction must surely embrace much that promotes morality and good citizenship. A religion that does not inculcate obedience to the laws of the land and instill into the pupil’s mind lessons of patriotism and love of country is a hollow mockery. The high standing of this institution leaves no room to doubt its usefulness to the State. It performs a “public service” in the very best sense of the word.
In Academy, &c., v. Taylor, &c., 150 Pa. St., 565, the language to be construed was “institutions of purely public charity,” and it was said “the fact that the school is under the control of a denomination or of a religious sect, and that a preference is given to the children of parents connected with the denomination, does not destroy its character as a public charity; since no one is excluded by reason of denominational connection or preference, but such persons are admitted as fast as vacancies occur.”
It seems clear to us that the charity administered by this institution is purely public, though the management and organization are private and denominational. We are of opinion that, both under the constitutional enactment and in virtue of its charter provisions the institution is exempt.
Wherefore, the judgment in the first-named appeal *514is affirmed and in the second reversed for proceedings consistent herewith.
After the re-argument,